Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Andrew M. Waxman on 03/29/2021.

The application has been amended as follows: 

1. 	(Currently Amended) A device comprising:
a sensor configured to obtain authentication information from an identification label of a cartridge of an electronic vaping device, the electronic vaping device including the cartridge and a battery section;
a device battery configured to charge the battery section of the electronic vaping device;
a memory storing reference identification information for a plurality of cartridges; [[and]]
processing circuitry coupled to the sensor, the processing circuitry configured to
detect attachment of the electronic vaping device to the device,
perform authentication of the cartridge based on the authentication information and in response to detecting attachment of the electronic vaping device to the device, 
in response to determining that the authentication information corresponds to a first reference identification information stored in the memory, unlock the battery section to power the cartridge and to charge the battery section of the electronic vaping device with the device battery,

in response to the charge level of the device battery being below the threshold level and the device being connected to an external power source, enable charging of the first battery of the battery section and the device battery via the external power source;
a charger input configured to connect the device to the external power source;
a first switch configured to selectively connect at least one of (i) the device battery to the first battery of the battery section or (ii) the external power source to the first battery of the battery section via the charger input; and
a second switch configured to selectively connect at least one of (i) the device battery to a second battery of a second battery section or (ii) the external power source to the second battery of the second battery section via the charger input.

2. 	(Canceled).

3. 	(Previously Presented) The device of claim 1, wherein the identification label includes a barcode, a quick response (QR) code, a near field communication (NFC) tag, special ink, a sub-combination thereof, or a combination thereof.

4.	(Original) The device of claim 3, wherein 
the special ink is a magnetic ink including a magnetic ink character recognition (MiCR) code; and 
the sensor includes a MiCR reader.

5. 	(Previously Presented) The device of claim 1, wherein
the authentication information includes identification information identifying the cartridge.


the identification label includes a watermark; 
the authentication information includes digital information corresponding to the watermark; and 
the processing circuitry is further configured to 
perform the authentication of the cartridge by applying a watermark decoding algorithm to the digital information, and
unlock the battery section in response to (i) determining that the authentication information corresponds to the first reference identification information stored in the memory and (ii) successful application of the watermark decoding algorithm.

7.	(Previously Presented) The device of claim 1, wherein 
the first reference identification information includes an expiration date; and
the processing circuitry is further configured to maintain the battery section in a locked state in response to determining that the expiration date has passed.

8.	(Previously Presented) The device of claim 1, wherein 
the identification label includes a watermark; 
the authentication information includes digital information corresponding to the watermark; and 
the processing circuitry is further configured to 
perform the authentication of the cartridge by applying a watermark decoding algorithm to the digital information, and
determine whether to unlock the battery section to power the cartridge based on a result of the applying the watermark decoding algorithm to the digital information.



10. 	(Canceled).

11. 	(Previously Presented) The device of claim 1, further comprising:
a memory having computer-readable instructions stored therein; and wherein 
the processing circuitry is further configured to execute the computer-readable instructions to at least perform authentication of the cartridge and control the battery section.

12.	(Currently Amended) A device comprising:
at least one slot configured to receive and hold at least one electronic vaping device, the at least one electronic vaping device including a cartridge and a battery section;
at least one sensor configured to obtain authentication information from an identification label of the at least one electronic vaping device, the authentication information associated with the cartridge; 
a device battery configured to charge the battery section of the at least one electronic vaping device;
a memory storing reference identification information for a plurality of cartridges; [[and]]
processing circuitry configured to
detect insertion of the at least one electronic vaping device into the at least one slot,
perform authentication of the cartridge based on the authentication information and in response to detecting insertion of the at least one electronic vaping device into the at least one slot,
in response to determining that the authentication information from the identification label corresponds to a first reference identification information stored in the memory, unlock the battery section to power the cartridge and to charge the battery section of the electronic vaping device with the device battery,

in response to the charge level of the device battery being below the threshold level and the device being connected to an external power source, enable charging of the first battery of the battery section and the device battery via the external power source;
a charger input configured to connect the device to the external power source;
a first switch configured to selectively connect at least one of (i) the device battery to the first battery of the battery section or (ii) the external power source to the first battery of the battery section via the charger input; and
a second switch configured to selectively connect at least one of (i) the device battery to a second battery of a second battery section or (ii) the external power source to the second battery of the second battery section via the charger input. 

13. 	(Original) The device of claim 12, further comprising:
a cover element having at least one hollow section corresponding to the at least one slot, the at least one hollow section configured to receive a portion of the at least one electronic vaping device that extends out of the at least one slot when inserted in the at least one slot, the cover element configured to be opened and closed, and to cover the at least one electronic vaping device when closed. 

14. 	(Original) The device of claim 12, wherein the processing circuitry is further configured to detect insertion of the at least one electronic vaping device into the at least one slot by detecting a change in resistance at an interface associated with the at least one slot, the interface providing an electrical connection between the at least one electronic vaping device and the device.



16.	(Original) The device of claim 12, wherein the identification label is on the cartridge.

17.	(Previously Presented) The device of claim 16, wherein the identification label includes a barcode, a quick response (QR) code, a near field communication (NFC) tag, special ink, a sub-combination thereof, or a combination thereof.

18.	(Original) The device of claim 17, wherein 
the special ink is a magnetic ink including a magnetic ink character recognition (MiCR) code; and 
the at least one sensor includes a MiCR reader.

19.	(Previously Presented) The device of claim 12, wherein 
the authentication information includes identification information for the cartridge.

20.	(Previously Presented) The device of claim 12, wherein 
the identification label includes a watermark; 
the authentication information includes digital information corresponding to the watermark; and 
the processing circuitry is further configured to 
perform the authentication of the cartridge by applying a watermark decoding algorithm to the digital information, and
determine the authentication of the cartridge is successful in response to (i) determining that the authentication information corresponds to the first reference identification information stored in the memory and (ii) successful application of the watermark decoding algorithm.

21.	(Previously Presented) The device of claim 12, wherein 
the first reference identification information corresponding to the authentication information includes an expiration date; and
the processing circuitry is further configured to maintain the battery section in a locked state in response to determining that the expiration date has passed.

22.	(Previously Presented) The device of claim 12, wherein 
the identification label includes a watermark; 
the authentication information includes digital information obtained from the watermark; and 
the processing circuitry is further configured to 
perform the authentication of the cartridge by applying a watermark decoding algorithm to the digital information, and
determine whether to unlock the battery section to power the cartridge based on whether the applying the watermark decoding algorithm to the digital information is successful.

23.	(Original) The device of claim 12, further comprising:
two or more slots, each of the two or more slots configured to receive an electronic vaping device; and 
a divider between the two or more slots, the divider configured to separate any two of the two or more slots; wherein 
the at least one sensor and the processing circuitry are positioned on the divider.

24.	(Original) The device of claim 12, further comprising:
a display configured to provide information indicative of whether the authentication of the cartridge was successful; wherein 
the processing circuitry is further configured to drive the display to provide the information indicative of whether the authentication of the cartridge was successful.

25.	(Original) The device of claim 12, further comprising:
an audio output configured to provide information indicative of whether the authentication of the cartridge was successful; wherein 
the processing circuitry is configured to drive the audio output to provide the information indicative of whether the authentication of the cartridge was successful.

26.	(Previously Presented) The device of claim 12, further comprising:
a memory having computer-readable instructions stored therein; wherein 
the processing circuitry is configured to execute the computer-readable instructions to at least perform the authentication of the cartridge and control the battery section.

27. 	(Previously Presented) The device of claim 12, wherein the processing circuitry is further configured to 
determine whether the first battery of the battery section has sufficient charge for powering the cartridge; and
 enable charging of the first battery of the battery section in response to determining that the first battery of the battery section does not have sufficient charge for powering the cartridge.

28.	(Canceled). 

29.	(Previously Presented) The device of claim 1, wherein the identification label is on an outer housing of the cartridge.

	30.	(Previously Presented) The device of claim 12, wherein the identification label is on an outer housing of the cartridge.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record (in particular, the combination of Bowen et al. US Pub. No.: 2018/0043114 A1 in view of Jordan et al. US Pub. No.: 2016/0374397 A1 does not disclose, with respect to independent claims 1, and 12, a first switch configured to selectively connect at least one of (i) the device battery to the first battery of the battery section or (ii) the external power source to the first battery of the battery section via the charger input; and a second switch configured to selectively connect at least one of (i) the device battery to a second battery of a second battery section or (ii) the external power source to the second battery of the second battery section via the charger input. Rather, Bowen teaches vaporizer systems, which can include a device in communication with a vaporizer, can include one or more features related to control of functions and/or features of the vaporizer, identification of a cartridge and/or a vaporizable material in the cartridge, data exchange (either one-way or two-way) between a cartridge and a vaporizer with which the cartridge is engaged.  Similarly, Jordan discloses, electronic-vaping device including a cartridge including a heating element and a power supply section, the power supply section and the cartridge being configured to connect, the power supply section including a pressure sensor.  Accordingly, claims 1, 3-9, 11-27 and 29-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478.  The examiner can normally be reached on Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGA WOLDEMARIAM/Examiner, Art Unit 2433             

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433